Name: Council Implementing Decision (CFSP) 2017/2008 of 8 November 2017 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: Africa;  maritime and inland waterway transport;  international affairs;  international trade
 Date Published: 2017-11-09

 9.11.2017 EN Official Journal of the European Union L 290/22 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/2008 of 8 November 2017 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (1), and in particular Article 12(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333. (2) On 31 October 2017, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1970 (2011) renewed and amended the listing of a vessel subject to restrictive measures. (3) Annex V to Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex V to Decision (CFSP) 2015/1333 is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 8 November 2017. For the Council The President M. MAASIKAS (1) OJ L 206, 1.8.2015, p. 34. ANNEX In section B (Entities) of Annex V to Decision (CFSP) 2015/1333, entry 2 is replaced by the following: 2. Name: LYNN S A.k.a.: n.a. F.k.a.: n.a. Address: n.a. Listed on:2 August 2017 Additional information IMO: 8706349. Listed pursuant to paragraphs 10(a) and 10 (b) of Resolution 2146 (2014), as extended and modified by paragraph 2 of Resolution 2362 (2017) (prohibition to load, transport or discharge; prohibition to enter ports). Pursuant to paragraph 11 of Resolution 2146 (2014), this designation was renewed by the Committee on 31 October 2017 and is valid until 29 January 2018, unless terminated earlier by the Committee pursuant to paragraph 12 of Resolution 2146 (2014). Flag State: Saint Vincent and the Grenadines. As of 6 October 2017, the vessel was located in the territorial waters of Lebanon, when it set sail heading West..